                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

LINDA NICHOLS,                                     §
                        Plaintiff,                 §
                                                   §
vs.                                                §     CIVIL ACTION 4:18-1863-MGL-KDW
                                                   §
UNITED STATES OF AMERICA,                          §
                Defendant.                         §

           ORDER ADOPTING THE REPORT AND RECOMMENDATION,
          DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT,
      DENYING PLAINTIFF’S NOTICE OF MOTION FOR DEFAULT JUDGMENT,
               AND GRANTING IN PART AND DENYING IN PART
                    DEFENDANT’S MOTION TO DISMISS

        Plaintiff Linda Nichols, a self-represented litigant, filed this action against Defendant United

States of America (Defendant). Nichols’s complaint concerns an April 3, 2017, dental appointment

she had with Dr. Alena Sabzwari, who was employed by the Little River Dental Center, an entity

receiving federal funds. The Court has jurisdiction over the matter under the Federal Tort Claims

Act, 28 U.S.C. §§ 1314(b) and 2671.

        The matter is before the Court for review of the Report and Recommendation (Report) of the

United States Magistrate Judge suggesting Nichols’s motion for summary judgment and notice of

motion for default judgment be denied; and Defendant’s motion to dismiss be granted in part (as to

Nichols’s First, Third, and Fourth Causes of Action) and denied in part (as to Nichols’s Second

Cause of Action). The Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule

73.02 for the District of South Carolina.
       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on April 2, 2019, but neither party filed any

objections. “[I]n the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must ‘only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to

object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment

of the Court Nichols’s motion for summary judgment and notice of motion for default judgment is

DENIED; and Defendant’s motion to dismiss is GRANTED IN PART (as to Nichols’s First, Third,

and Fourth Causes of Action) AND DENIED IN PART (as to Nichols’s Second Cause of Action).

As the Magistrate Judge noted in the Report, “[a] dismissal for failure to comply with S.C. Code

15-36-100 is without prejudice.” Report 16 n.2 (citation omitted) (internal quotation marks

omitted).




                                                  2
       IT IS SO ORDERED.

       Signed this 24th day of April, 2019, in Columbia, South Carolina.



                                                 s/ Mary Geiger Lewis
                                                 MARY GEIGER LEWIS
                                                 UNITED STATES DISTRICT JUDGE



                                              *****

                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to the applicable Federal Rules of Appellate Procedure.




                                                3
